George S. Norris v. Commissioner.George S. Norris v. CommissionerDocket No. 48170.United States Tax Court1953 Tax Ct. Memo LEXIS 41; 12 T.C.M. (CCH) 1363; T.C.M. (RIA) 53383; December 3, 1953*41  George S. Norris, 600 Ravenswood Avenue, Pittsburgh, Pa., pro se.  Phillip O. North, Esq., for the respondent.  HILL Memorandum Opinion HILL, Judge: Respondent determined a deficiency in income tax against the petitioner for the year 1949 in the amount of $99. The only issue presented in this proceeding is whether petitioner is entitled to a dependency credit for the support of his stepdaughter, Dolores Hamill, in determining his tax liability for the year 1949. At the conclusion of the submission of evidence on the hearing herein it was announced from the bench that decision would be for the respondent. The petitioner resides at 600 Ravenswood Avenue, Pittsburgh, Pennsylvania. His return for the taxable year 1949 was filed with the then collector of internal revenue for the twenty-third district of Pennsylvania at Pittsburgh. During the taxable year 1949, petitioner contributed an undetermined amount toward the support of his stepdaughter, Dolores Hamill. Petitioner offered no evidence to establish that he contributed more than one-half of the support of his stepdaughter during the taxable year 1949, and admitted that he was unable to do so. For lack of evidence*42  that petitioner furnished more than 50 per cent of the support of his stepdaughter above named in the year 1949 he is not entitled to the dependency credit in that year in respect of such stepdaughter. Decision will be entered for the respondent.